Case 2:19-cv-01910-.]|\/|A-ARL Document 1 Filed 04/03/19 Page 1 of 3 Page|D #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

X
ROBERT DEMARCO, on behalf of himself and
all others similarly situated,

 

Plaintiff,

-against-
Docket No. l9-cv- /'QZQ
DYNAMIC RECOVERY SOLUTIONS, LLC,
LVNV FUNDING LLC,
RESURGENT CAPITAL SERVICES L.P.
Alld SHERMAN FINANCIAL GROUP, LLC,

Defendants.
X
NOTICE OF REMOVAL OF ACTION

 

TO: TI-IE CLERK OF THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
PLEASE TAKE NOTICE that pursuant to 28 U.S.C. Section 1441, et seq.

defendants, DYNAMIC RECOVERY SOLUTIONS, LLC; LVNV FUNDING, LLC;
RESURGENT CAPITAL SERVICES L.P. and SHERMAN FINANCIAL GROUP,
LLC, remove this civil action from the Supreme Court of the State of New York, County
of Suffolk, to the United States District Court for the Eastern District of New York.

I. PROCEEDINGS TO DATE

On or about Novernber 18, 2018, plaintiff, ROBERT DEMARCO, filed a
summons with notice, in the civil action captioned ROBERT DEMARCO, on behalf of
himself and all others similaer Situated, v. Dynarnic Recoverv Solutionsq LLC; LVNV

Funding LLC; Resurgent Capital Services L.P. and Sherman Financial GrouD, LLC 5

1|Page

Case 2:19-cv-01910-.]|\/|A-ARL Document 1 Filed 04/03/19 Page 2 of 3 Page|D #: 2

Index No. 622713/2018 in the Supreme Court of the State of New York, County of
Suffolk. Defendant, DYNAMIC RECOVERY SOLUTIONS, LLC, was served with the
summons with notice on March 15, 2019, and defendants, LVNV FUNDING LLC;
RESURGENT CAPITAL SERVICES, L.P. and SHERMAN FINANCIAL GROUP,
LLC, were served with the summons with notice on March 13, 2019.

Copies of all pleadings and other papers plaintiff previously filed with the
Supreme Court of the State of New York, County of Suffolk, are annexed hereto as
Exhibit “A,” as required by 28 U.S.C. Section 1446.

II. GROUNDS FOR REMOVAL

The Court has original jurisdiction over this action because this action arises under
a Law of the United States. See 28 U.S.C. Section 1331. This action arises under the
F air Debt Collection Practices Act, 15 U.S.C. Section 1692 et seq. (See Exhibit “A”).
Accordingly, pursuant to 28 U.S.C. Section 1331, this Court has original jurisdiction over
this case.

III. VENUE

Plaintist action is pending in the Supreme Court of the State of New York,
County of Suffolk, which is within this judicial district and division 28 U.S.C. Section
ll2(c). The United States District Court for the Eastern District of New York is the
District Court and Division within which defendants may remove this action, pursuant to
28 U.S.C. Section l44l(a) and Within which defendants must file this Notice of Removal,

pursuant to 28 U.S.C. Section l446(a).

2|Page

Case 2:19-cv-01910-.]|\/|A-ARL Document 1 Filed 04/03/19 Page 3 of 3 Page|D #: 3

IV. TIMELINESS
This Notice of Rernoval is timely filed. This notice of Rernoval complies with 28
U.S.C. Section 1446(b).
V. NOTICE
Pursuant to 28 U.S.C. Section l446(b), defendants are simultaneously filing a
copy of this Notice of Removal with the Supreme Court of the State of New York,
County of Suffolk. Plaintiff’s counsel is also being served with a copy of this Notice of
Removal.
VI. CONCLUSION
For the foregoing reasons, DYNAMIC RECOVERY SOLUTIONS, LLC; LVNV
FUNDING LLC; RESURGENT CAPITAL SERVICES, L.P. and SI-IERMAN
FINANCIAL GROUP, LLC, respectfully request that this action, previously pending in
the Supreme Court of the State of New York, County of Suffolk, be removed to this
Court, and that this Court proceed as if this case had been originally initiated in this
Court.

Dated: New City, New York
April 3, 2019 Respectfully submitted,

y

ARTHUR SANDERS, ESQ. (AS-l?.l())
BARRON & NEWBURGER, P.C.
Attorneyfor all defendants

30 South Main Street

New City, NY 10956

(845)499-2990

 

3|Page

